Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24, Bach et al (US Pub. No. 2003/0161419) teaches a radio unit adapted for cross-polar signal transfer, shown on Figs. 2 and 3, comprising:
wherein the transmit interface and the receive interface are arranged to transfer cross- polar signals for cross-polar interference cancellation (XPIC) to and from an external source, respectively (see paragraph [0025]).
Grobe (US Pub. No. 2012/0051756) teaches dual polarization transceiver, comprising: an optical transmit interface (9) and an optical receive interface (15-1).
Core (US Patent No. 6,782,211) teaches cross polarization interface canceller (see col. 3, lines 9-18).
However, none of the prior art cited alone or in combination provides the motivation to teach:
	wherein the optical transmit interface and the optical receive interface are arranged to transfer cross- polar signals for cross-polar interference cancellation (XPIC) to and from an external source, respectively; 
wherein the optical transmit interface and the optical receive interface are arranged at equal distances from a symmetry line of the interfaces, and in a plane perpendicular to the symmetry line, such that, upon rotation of the radio unit about the symmetry line by 180 degrees:
the optical transmit interface after rotation aligns with the optical receive interface before rotation; and the optical receive interface after rotation aligns with the optical transmit interface before rotation.

Regarding claim 41, Bach et al (US Pub. No. 2003/0161419) teaches a radio unit adapted for cross-polar signal transfer, shown on Figs. 2 and 3, comprising:
wherein the transmit interface and the receive interface are arranged to transfer cross- polar signals for cross-polar interference cancellation (XPIC) to and from an external source, respectively (see paragraph [0025]).
Grobe (US Pub. No. 2012/0051756) teaches dual polarization transceiver, comprising: an optical transmit interface (9) and an optical receive interface (15-1).
Core (US Patent No. 6,782,211) teaches cross polarization interface canceller (see col. 3, lines 9-18).
However, none of the prior art cited alone or in combination provides the motivation to teach:
arranging an optical transmit interface and an optical receive interface at equal distances from a symmetry line of the interfaces, and in a plane perpendicular to the symmetry line, such that, upon rotation of the radio unit about the symmetry line by 180 degrees: 
the optical transmit interface after rotation aligns with the optical receive interface before rotation; and 
the optical receive interface after rotation aligns with the optical transmit interface before rotation; and 
using the optical transmit interface and the optical receive interface for transferring cross-polar signals for cross-polar interference cancellation (XPIC) to and from an external source, respectively.

Regarding claim 42, Bach et al (US Pub. No. 2003/0161419) teaches a radio unit adapted for cross-polar signal transfer, shown on Figs. 2 and 3, comprising:
wherein the transmit interface and the receive interface are arranged to transfer cross- polar signals for cross-polar interference cancellation (XPIC) to and from an external source, respectively (see paragraph [0025]).
Grobe (US Pub. No. 2012/0051756) teaches dual polarization transceiver, comprising: an optical transmit interface (9) and an optical receive interface (15-1).
Core (US Patent No. 6,782,211) teaches cross polarization interface canceller (see col. 3, lines 9-18).
However, none of the prior art cited alone or in combination provides the motivation to teach:
arranging an optical transmit interface and an optical receive interface on a first radio unit mirror image an optical receive interface and an optical transmit interface, respectively, on a second radio unit, such that, when the first radio unit is aligned with optical interfaces facing optical interfaces of the second radio unit: the optical transmit interface of the first radio unit aligns with the optical receive interface of the second radio unit; and 
the optical receive interface of the first radio unit aligns with the optical transmit interface of the second radio unit; and 
using each optical transmit interface and each optical receive interface for transferring cross-polar signals for cross-polar interference cancellation (XPIC) between the radio units.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fouche et al (US Pub. No. 2018/0294826) is cited to show radio transceiver and radio communication system comprising XPIC circuits (see Fig. 3).
Khlebnikov et al (US Pub. No. 2016/0329950) is cited to show method for cross-polarization interference suppression.
Morris (US Patent No. 8,396,177) is cited to show interference carrier regeneration and interference cancellation.
Arai (US Pub. No. 2014/0113569) is cited to show cross polarization interference cancellation.
Sturkovich et al (US Pub. No. 2014/0198867) is cited to show communication system having cross polarization interference cancellation (XPIC).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637